Citation Nr: 0019013	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  96-37 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected traumatic arthritis of 
the cervical spine with pain on motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in March 1996.  



FINDING OF FACT

The manifestations of the service-connected neck disability 
include moderate tenderness, diminished sensation, and slight 
range of motion with complaints of pain at the extremes.  



CONCLUSION OF LAW

A disability rating of more than 10 percent for the veteran's 
service-connected traumatic arthritis of the cervical spine 
with pain on motion is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5010-5290 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The Board is satisfied that all necessary development has 
been accomplished, and the record before it on appeal is 
sufficient upon which to base an informed decision as to the 
merits of this claim.  

Service connection for traumatic arthritis of the cervical 
spine with pain on motion was granted in August 1993, 
effective from December 1992 and rated 10 percent disabling.  
The veteran did not perfect an appeal of that decision.  The 
veteran asserts his symptoms have increased in severity, and 
in August 1995 filed a claim for an increased rating.  In 
support of his claim he submitted medical records referring 
to an industrial accident that occurred in July 1995 as he 
worked as a mechanic, at which time he reportedly injured his 
neck and back when a canopy of a truck broke, and he fell.  
The physician's initial report on the date of that injury 
indicated the veteran reported right and left paraspinal 
discomfort of the cervical and low back, with no radicular 
symptoms.  The diagnosis was cervical and lumbosacral 
strains.  X-rays of the neck on the date of injury were 
reported to show normal cervical spine appearance, without 
signs of vertebral deformity and without evidence for disc 
disease.  The veteran underwent physical therapy.  Dr. DRH 
reported in August 1995 that his examination of the veteran 
showed Grade I decrease in range of motion on extension and 
tilting to the right, with pain.  Dr. DRH also reported the 
veteran also had "Grade II no spasm.  Foraminal compression 
test is negative."  X-rays were interpreted to show an 
essentially normal cervical spine with some minimal narrowing 
of C4-5 and 5-6 interspaces.  

In an October 1995 VA examination performed without the 
benefit of a claims folder the examiner noted the following 
with the regard to the veteran's symptoms on that date:  
complaints of constant pain at the base of the skull, 
extending downward into his dorsal spine and into the 
scapulae.  He was able to pop his neck with improvement, had 
no pain or numbness extending into his arms, and reported he 
sometimes took aspirin.  He reported he had worn no neck 
support recently.  

Upon examination the physician reported extension 50 degrees, 
flexion 50 degrees, right and left lateral flexion 35 
degrees, and left and right rotation 60 degrees.  The 
examiner reported the veteran grimaced at the extremes of 
motion.  Reflexes were present and symmetrical in the upper 
extremities, and voluntary muscle testing revealed no 
deficits, and no scapular winging.  

In April 1996 the RO informed the veteran that it had 
concluded that an increased rating was not warranted.  Later 
that month the veteran submitted a Notice of Disagreement 
expressing his desire for a higher rating, and submitted 
records from Drs. MLK and RSS.  Dr. MLK reported in February 
1996 that the veteran suffered chronic pain that had not been 
helped by the chiropractic care administered since January 
1996.  He had multiple tender areas in the neck, parascapular 
region and thoracic paraspinous muscles.  Dr. MLK's 
impression was that trigger point injections would hopefully 
give some relief of his chronic pain, although he believed 
the veteran would have chronic pain.  He added that the 
veteran was not ready to return to any type of work.  Dr. RSS 
interpreted the results of a magnetic resonance imaging (MRI) 
as follows:  disc desiccation and tiny central disc 
protrusions at C4-5 and C5-6 which cause minimal impression 
on the anterior thecal sac.  No cord impingement or central 
spinal stenosis was seen.  He also noted disc desiccation at 
C2-3 and C3-4, with no central spinal stenosis or significant 
neural foraminal narrowing.  The cervical spinal cord was 
normal in signal and contour.  No Chiari malformation was 
seen.  Bone marrow showed normal signal intensity.  Dr. RSS's 
impression was spondylosis with tiny central disc protrusions 
at C4-5 and C5-6 which cause minimal impression on the 
anterior thecal sac.  No cord impingement or significant 
neural foraminal narrowing was identified.  In June 1996 the 
veteran was informed that his claim for an increased rating 
remained denied because there was no support for a higher 
rating.  He submitted a substantive appeal in July 1996, and 
requested a hearing before a local hearing officer.  

Additional medical records were received from non-VA medical 
care providers who treated the veteran for complaints 
regarding his neck.  Dr. DRH first examined the veteran in 
mid-August 1995 and his findings are reported above.  Records 
received from Dr. DRH subsequently showed he examined the 
veteran later in August 1995 and reported normal range of 
motion of the neck without spasm, and with negative foraminal 
compression test.  Dr. ALP examined the veteran in September 
1995, and reported the veteran had normal cervical posture.  
Range of motion revealed 80 degrees of bilateral rotation, 60 
degrees of forward flexion, 40 degrees of extension, and 40 
degrees of bilateral bending.  Sensory examination results 
were essentially within normal limits, as were the results of 
muscle strength testing.  Deep tendon reflexes were 
physiologic.  The veteran had segmental pain at the C5-C6, 
C6-C7.  Among the diagnoses was probable exacerbation of 
cervical sprain injury secondary to industrial injury of July 
1995; it was recommended the veteran continue with physical 
therapy.  Records of physical therapy administered in August 
and October 1995 refer to continued complaints of back and 
neck pain.  Records from Dr. RB referring to treatment 
administered August through November 1995 noted the veteran's 
chronic cervical complaints, but in November 1995 indicated 
there was no impairment, no restrictions.  Dr. MLK's records 
reflect that when he saw him in January 1996 the veteran had 
chronic cervical pain, but x-rays and an MRI did not reveal 
any significant abnormalities although there were some mild 
spondylosis and disc protrusions at C4-5, and C5-6 levels.  
He added that the veteran's chronic pain will improve over 
time, and referred him to a chiropractor.  

Another new record date in March 1996 reflects Dr. MLK's 
belief that the veteran was then incapable of returning to 
his job, or to any type of work that involved lifting greater 
than 25 pounds, reaching over his head or repetitive use of 
his upper extremities.  He recommended vocational 
rehabilitation to do more sedentary work, and added that he 
believed the veteran had reached maximum medical improvement, 
and would always suffers chronic pain.  A statement from the 
veteran's chiropractor, RW, indicated the veteran has chronic 
back pain, whose severity comes and goes but always causes 
some degree of discomfort.  

Dr. BS examined the veteran in August 1996 and reported 
normal examination of the cervical spine with normal range of 
motion.  Also noted was slight tenderness to palpation in the 
paravertebral area of the cervical spine without evidence of 
muscle spasm, but with complaints of pain at extreme range of 
extension and rotational motion.  No objective neurological 
deficit was noted, nor were radiculitis or radiculopathy.  
Dr. BS's diagnostic impressions were cervical sprain/strain, 
and cervical spondylolysis.  He added that it was his belief 
that the veteran had no evidence of permanent impairment 
reasonably related to the July 1995 industrial injury, and 
that the veteran was capable of returning to his usual and 
customary line of work without restrictions.  

The veteran testified in December 1996 that he was at that 
time receiving no medical care for his neck disability, but 
took two aspirin per day to treat its symptoms.  He reported 
he experienced constant neck pain, and varying degrees of 
limitation of motion.  He stated he was unable to lift more 
than 25 pounds, was unable to work because of the disability, 
and is studying electronics because he believed that a career 
in that field would probably be less strenuous on his neck.  
He added that he also had weakness from the disability, and 
asserted that the impairment worsened since the 10 percent 
rating was assigned.  The veteran also stated that after 
service he required no medical care until he sustained an 
industrial injury that aggravated his service-connected neck 
disability.  Since that accident he had undergone treatment 
by a chiropractor, but was no longer receiving any treatment 
at the time of the hearing.  

At a VA examination performed in April 1997 the veteran 
reported fatigability that the examiner determined was due to 
pain.  He reported no incoordination.  He stated pain made it 
difficult for him to do his schoolwork sometimes, and that 
the neck pain was on the left and in the left shoulder blade 
region.  Upon examination moderate tenderness of the left 
trapezius was noted.  His head was tilted slightly to the 
right because of the pain since the 1995 work injury.  No 
muscle spasm is noted.  Grip was normal in both hands.  Deep 
tendon reflexes in the triceps were somewhat diminished but 
symmetric, and the examiner was unable to obtain either right 
or left biceps reflex.  Tenderness to palpation in the left 
paracervical muscle region was noted.  Sensory examination 
revealed no sharp sensation on the dorsal aspect of the left 
upper extremity from the mid arm to the hand, and on the 
volar aspect he reported some sharp sensation, although it 
was diminished.  Measured range of motion of the neck was 75 
degrees flexion, 75 degrees extension, right lateral motion 
was 70 degrees, left lateral motion was 50 degrees, right 
lateral flexion was 30 degrees, and left lateral flexion was 
10 degrees.  All measurements elicited complaints of pain at 
the extremes.  The examiner concluded that the veteran's 
functional impairment with respect to pain and fatigability, 
the fatigability as a function of the pain, was mild plus to 
possibly moderate.  He added:  "Due to the subjective nature 
of these factors, estimation can not be made as far as range 
of motion loss in degrees additionally."  The examiner added 
that it should be noted that these symptoms were due to the 
intercurrent industrial injury, not to the service-connected 
injury, and that prior to the work injury the veteran had 
"basically minimal if any neck pain."  In 1998 and 1999 the 
RO scheduled additional medical examinations, but the veteran 
did not appear for those appointments.  Following 
consideration of the evidence, the RO pointed out the 
evidence that the current symptoms were due to the industrial 
accident, not the service-connected disability, and then 
concluded that neither an increased rating nor referral of 
the matter for consideration of an extraschedular rating were 
warranted.
  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  With diseases, if the rating is determined on 
the basis of residual conditions, the number appropriate to 
the residual condition will be added, preceded by a hyphen.  
38 C.F.R. § 4.27 (1999).  

VA's Rating Schedule provides that arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When, however, the limitation of 
motion of the specific joint is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application to each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999).   

Limitation of motion of the cervical spine is rated 30 
percent when severe, 20 percent when moderate and 10 percent 
when slight.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999).  

Ankylosis of the cervical spine is rated 40 percent disabling 
if unfavorable, and 30 percent disabling if favorable.  
38 C.F.R. § 4.71a, Diagnostic Code 5287 (1999).   

Intervertebral disc syndrome is rated 60 percent disabling 
when the veteran experiences symptoms comparable with 
pronounced disability, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  A 40 percent rating is 
appropriate when the veteran has severe disability, recurring 
attacks with little intermittent relief.  When the veteran 
experiences disability comparable with moderate disability 
with recurring attacks, a 20 percent rating is warranted.  
Mild disability is rated 10 percent disabling, and 
postoperative cured intervertebral disc syndrome is assigned 
a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to al these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidence by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to considerations 
of less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, or 
pain on movement, swelling, deformity or atrophy of disuse or 
instability.  38 C.F.R. § 4.45 (1999).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the Rating 
Schedule is to recognize painful motion pathology as 
productive of disability.  38 C.F.R. § 4.59 (1999).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. §§ 3.102, 4.3 (1999). 

Analysis

The veteran asserts he is entitled to a higher rating for his 
service-connected neck disability, currently rated 10 percent 
under Diagnostic Code 5010-5290.  He sustained a cervical 
injury in service, and then also sustained cervical, thoracic 
and lumber spine injuries after service.  He alleges that, 
had he not been injured in service, when he sustained the 
industrial injury after service the resulting impairment 
would be less than that from which he suffers now.  He urges 
that the symptoms and manifestations of disability due to the 
industrial accident be rated as if they had occurred as the 
direct result of the service-connected disability.  

For the most part the medical evidence does not specifically 
address which symptoms were those of the pre-existing 
disability and which were symptoms of the post-service 
injury; however, some of the evidence suggests current 
symptomatology is that of the industrial injury.  Dr. ALP 
opined in September 1995 that the veteran had suffered a 
possible exacerbation of the earlier neck injury, but did not 
specify the level of impairment present prior to the new 
injury.  One medical opinion, the 1997 VA examination, did 
specifically address that matter, and concluded that the 
service-connected disability caused basically minimal 
impairment, and that the post-service injury accounted for 
the veteran's current symptomatology.  Even if it was 
possible or necessary to ascertain what the level of 
impairment due to the service-connected disability as 
separate from the residuals of the industrial accident, and 
then to separate that impairment from the impairment due to 
the separate injury sustained after service, the Board notes, 
as did the RO, that the current level of disability of the 
neck, regardless of its cause, is not more than slight.  

The rating criteria require that, for a higher disability 
rating to be assigned, limitation of motion must be either 
severe or moderate.  The evidence in this case, set out in 
detail above, shows that at no time has the limitation of 
motion of the neck been described by medical personnel in 
terms suggesting severe or even moderate disability.  There 
is no indication of muscle spasm or swelling, no evidence of 
an inability to perform normal excursion of the neck, no 
pathology of disuse, no evidence of weakness, and no 
incoordination to suggest that the disability attributable to 
the service-connected injury is more accurately described as 
severe or moderate.  Fatigability was complained of, but upon 
further investigation was described as pain, not fatigue, by 
the examiner. 

The Board acknowledges its duty to consider the provisions of 
38 C.F.R. §§ 4.40 and 4.45 where functional loss is alleged 
due to pain on motion.  DeLuca v. Brown, 8 Vet. App. 202, 
207-208 (1995).  While the provisions of 38 C.F.R. § 4.40 do 
not require separate ratings based on pain, the Board is at 
least obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
In this regard, while the Board acknowledges the veteran's 
subjective complaints of pain in his neck, the record 
indicates that functional impairment due to pain has been 
considered in granting the 10 percent disability evaluation.  
The veteran asserts his symptoms are more disabling than the 
level of impairment represented by the current rating; 
however, the medical evidence, discussed in detail above and 
in particular the findings regarding range of motion, shows 
the veteran is being compensated for the neck pain described 
by the various medical examiners.  The evidence does not 
support a finding that functional impairment due to pain is 
present to the degree that a disability rating higher than 10 
percent is warranted.

A claim for increase must be considered under all codes under 
which a rating is potentially assignable.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The basis for a decision 
to rate a disability under one particular code and not others 
must be articulated, and this rule applies also to ratings 
assigned by analogy.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992); see also 38 C.F.R. § 4.20 (1999).  Other potentially 
applicable diagnostic codes include 5293, Intervertebral disc 
syndrome, Diagnostic Code 5287, Ankylosis of the cervical 
spine, and Diagnostic Code 5285, Residuals of vertebral 
fractures.  Diagnostic Code 5293 is not assignable, however, 
as the veteran does not experience symptoms comparable with 
moderate intervertebral disc syndrome with recurring attacks 
such that a 20 percent rating is appropriate, nor does he 
exhibit symptoms comparable with severe intervertebral disc 
syndrome  with recurring attacks with intermittent relief.  
Similarly, the evidence does not show the veteran experiences 
disability comparable with a pronounced intervertebral disc 
syndrome as that disability is described in the rating 
criteria set out above.  As the detailed finds set out above 
show the veteran has movement of the cervical spine, there is 
no evidence of symptoms comparable with ankylosis of the 
cervical spine; accordingly, Diagnostic Code 5287 is not for 
consideration.  Finally, there is no evidence to suggest 
symptoms in this veteran that are comparable with the 
criteria for Diagnostic Code 5285 describing disability 
attributed to residuals of fracture of a vertebral body.  As 
the veteran's disability was diagnosed as traumatic 
arthritis, and as he has an impairment consisting of slight 
limitation of motion of the cervical spine, the Board finds 
that the Diagnostic Codes 5010-5290 are appropriate for 
rating this disability.  38 C.F.R. § 4.27 (1999).  

The Board has considered the veteran's contention that, had 
he not had the pre-existing service-connected disability, the 
results of the industrial neck injury he sustained in 1995 
would have been less severe.  That assertion goes to a 
medical matter, that is, the degree to which the veteran's 
pre-existing service-connected neck disability exacerbated 
the impairment that resulted from a subsequent industrial 
injury.  The veteran submitted no medical opinion, nor was 
such opinion obtained by VA in response to its requests for 
medical records, that supports that assertion.  The veteran, 
as a layperson, is not competent to provide evidence in that 
regard.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The only 
medical evidence of record addressing a relationship between 
the service-connected disability and the industrial injury is 
found in the September 1995 report of Dr. ALP that states the 
industrial injury exacerbated the service-connected one, and 
the 1997 VA examination report that states all current neck 
symptoms are properly attributed to the industrial injury, 
not to the service-connected disability, as the service-
connected injury was only basically minimally symptomatic 
before the industrial accident.  Neither opinion supports the 
veteran's assertion that an increased rating for the service-
connected injury is warranted because the industrial accident 
resulted in a disability that was more severe than it would 
have been had he not had the service-connected injury. The 
veteran's failure to report for recent scheduled VA 
examinations has precluded a more thorough evaluation of the 
current manifestations of the service-connected disability. 

The Board agrees with the RO's conclusion that the disability 
picture present in this case does not reflect an impairment 
inadequately addressed by VA's Rating Schedule.  Accordingly, 
no additional action under 38 C.F.R. § 3.321(b) is warranted 
in this particular matter at this time.  

Based on the foregoing, the Board concludes that a disability 
rating of more than 10 percent is not warranted for the 
veteran's service-connected traumatic arthritis of the 
cervical spine with pain on motion. The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Code 5010-5290.  


ORDER

A disability rating in excess of 10 percent for traumatic 
arthritis of the cervical spine with pain on motion is 
denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

